Cockrell, J.,

dissenting.

I think the question properly refused because based upon the assumption, not warranted on this record, that *302this witness had at any time selected any jurors, white- or colored. So far as we are advised, and perhaps to the actual knowledge of the judge presiding at the trial, Thames, though a deputy sheriff, performed other duties than that of serving venires.
In the more populous counties, the work of the sheriff’s office is divided, so that different deputies are assigned to different duties, and it is easily conceivable that one deputy may never be called upon to do the class of duties assigned to another. This is not mere idle speculation. Upon this very record, and prior to the presentation of Thames as a -witness, one Nolen, had testified without contradiction, that he was and had been a deputy sheriff for five years, but did not as a rule serve venires for jurors, and that this work was done usually by Deputies Ellis, Yinzant and Lenenthal; thus showing the division of the work in the sheriff’s office and that the witness Thames was not one to whom this particular duty was assigned.
The further statement in the bill of exceptions, relied upon by my brother Wi-iitfield appears to me as the statement by counsel of the purpose of the question, and but indicates more clearly the false assumption upon which the question was based.
I sympathize with the majority of'this court in their efforts to keep clear the fountain head in the administration of justice, a jury box untainted with official delinquency, but it seems to me we wouíd be committing one error to correct another, and to that I cannot give assent.